Per curiam.
This is an appeal by the husband from an order holding him in contempt for failure to comply with a temporary alimony award. The proceedings began with a suit for divorce filed by the husband on the ground that the marriage was irretrievably broken. The wife answered denying that the marriage was irretrievably broken and counterclaimed for temporary and permanent alimony and a division of property. She alleged that the parties were separated and lived in a bona fide state of separation. A hearing was held and the trial court granted her temporary alimony. The husband dismissed his suit. Subsequently the wife filed her petition for contempt, served the husband’s attorney and after a hearing the trial court entered its order finding the husband in contempt of court.
The appellant contends that the voluntary dismissal of his suit for divorce terminated the action as to the wife’s counterclaim as well as his suit for divorce. We disagree. Weems v. Weems, 225 Ga. 19 (2) (165 SE2d 733) (1969); Young v. Jones, 140 Ga. App. 66 (230 SE2d 32) (1976). Where a counterclaim is pending at the time the original *45suit is dismissed, the attorney of record in the initial suit continues to be the attorney of record in the counterclaim unless discharged, and is the person upon whom motions can be served until final judgment. Code Ann. § 81A-105.
Submitted December 22, 1978 —
Decided January 24, 1979.
Martin L. Fierman, for appellant.
P. Joseph McGee, for appellee.

Judgment affirmed.


All the Justices concur.